Per Curiam.

Having thoroughly reviewed the record, we agree that respondent committed the misconduct found by the board. We also agree that laches and collateral estoppel do not apply in this situation. Furthermore, like the board, we find respondent’s misconduct deserving of the most serious sanction available. Therefore, we order that respondent be permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

*250Moyer, C.J., Sweeney, Holmes, Douglas, Wright and Resnick, JJ., concur.
H. Brown, J., dissents.